    Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 1 of 30 PageID #:6736




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,
INC.,                                                Case No. 20-cv-04162

                        Plaintiffs,                  Judge Thomas M. Durkin

       v.                                            Magistrate Judge Sheila M. Finnegan

RAYAEK.COM, et al.,

                        Defendants.


                                 FINAL JUDGMENT ORDER

       This action having been commenced by Plaintiffs Luxottica Group S.p.A. (“Luxottica”)

and Oakley, Inc. (“Oakley”) (collectively, “Plaintiffs”) against the fully interactive, e-commerce

stores1 operating under the seller aliases identified in Schedule A to the Complaint and attached

hereto (the “Seller Aliases”), and Plaintiffs having moved for entry of Default and Default

Judgment against the defendants identified on Schedule A attached hereto (collectively, the

“Defaulting Defendants”);

       This Court having entered upon a showing by Plaintiffs a temporary restraining order and

preliminary injunction against Defaulting Defendants which included a domain name transfer

order and asset restraining order;

       Plaintiffs having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from domain name registrars and payment processors, being




1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
                                                1
   Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 2 of 30 PageID #:6737




notice reasonably calculated under all circumstances to apprise Defaulting Defendants of the

pendency of the action and affording them the opportunity to answer and present their

objections; and

       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and have sold products using infringing and

counterfeit versions of Plaintiffs’ Trademarks (a list of which is included in the below chart).

Registration Number                 Trademark                         Goods and Services
                                                             For: Ophthalmic products and
                                                             accessories-namely, sunglasses;
       1,080,886                     RAY-BAN                 eyeglasses; spectacles; lenses and
                                                             frames for sunglasses, eyeglasses,
                                                             and spectacles in class 9.
                                                             For: Goods made of leather and
                                                             imitation leather, namely, wallets,
                                                             card cases for business cards, calling
                                                             cards, name cards and credit cards in
       2,718,485                     RAY-BAN                 class 18.

                                                             For: Clothing for men and women,
                                                             namely, polo shirts; headgear,
                                                             namely, berets and caps in class 25.
        595,513                     WAYFARER                 For: Sun glasses in class 9.
       1,537,974                  CLUBMASTER                 For: Sunglasses in class 9.



                                                 2
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 3 of 30 PageID #:6738




                                               For: Sun glasses, shooting glasses,
    650,499
                                               and ophthalmic lenses in class 9.

                                               For: Ophthalmic products and
                                               accessories-namely, sunglasses;
                                               eyeglasses; spectacles; lenses and
   1,093,658                                   frames for sunglasses, eyeglasses,
                                               spectacles; and cases and other
                                               protective covers for sunglasses,
                                               eyeglasses, and spectacles in class 9.
                                               For: Bags; namely, tote, duffle and
                                               all purpose sports bags in class 18.

                                               For: Cloths for cleaning opthalmic
   1,726,955
                                               products in class 21.

                                               For: Clothing and headgear; namely,
                                               hats in class 25.


   1,320,460                                   For: Sunglasses and carrying cases
                                               therefor in class 9.



                                               For: Sunglasses, eyeglasses, lenses
   3,522,603                                   for eyeglasses, eyeglasses frames,
                                               and cases for eyeglasses in class 9.


                                               For: Sunglasses and accessories for
                                               sunglasses, namely, replacement
   1,521,599                OAKLEY
                                               lenses, ear stems and nose pieces in
                                               class 9.



                                               For: Clothing, namely, shirts and hats
   1,522,692                OAKLEY
                                               in class 25.




                                     3
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 4 of 30 PageID #:6739




   1,552,583                OAKLEY             For: Goggles in class 9.



                                               For: Clothing, headwear and
                                               footwear and footwear, namely, sport
                                               shirts, jerseys, shirts, jackets, vests,
   2,293,046                OAKLEY             sweatshirts, pullovers, coats, ski
                                               pants, headwear, caps, shoes, athletic
                                               footwear, all purpose sports footwear
                                               and socks in class 25.
                                               For: Prescription eyewear, namely,
                                               sunglasses and spectacles; eyewear
                                               containing electronics devices,
                                               namely, protective eyewear,
                                               eyeglasses, sunglasses and
                                               spectacles; electronics, namely
                                               portable digital electronic devices for
                                               recording, organizing, and reviewing
                                               text, data and audio files; computer
                                               software for use in recording,
                                               organizing, and reviewing text, data
                                               and audio files on portable digital
                                               electronic devices; transmitters,
                                               receivers, speakers and parts thereof
   3,153,943                OAKLEY
                                               for use with cellular, wireless
                                               computer and telephone
                                               communication systems;
                                               communication devices for use on
                                               eyewear, namely earpieces,
                                               transmitters, receivers, speakers and
                                               parts thereof for use with cellular,
                                               wireless computer and telephone
                                               communication systems; wearable
                                               audio visual display, namely,
                                               protective eyewear, eyeglasses,
                                               sunglasses and spectacles containing
                                               an audio visual display; wireless
                                               telecommunications modules in class
                                     4
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 5 of 30 PageID #:6740




                                               9.




                                               For: Retail store services and on-line
                                               retail store services featuring
                                               eyewear, replacement lenses,
                                               eyewear nosepiece kits, clothing,
   3,771,517                OAKLEY
                                               headwear, footwear, watches, decals,
                                               electronics devices, posters, athletic
                                               bags, handbags, backpacks and
                                               luggage in class 35.
                                               For: Protective and/or anti-glare
                                               eyewear, namely sunglasses, goggles,
                                               spectacles and their parts and
                                               accessories, namely replacement
   1,980,039                                   lenses, earstems, frames, nose pieces
                                               and foam strips; cases specially
                                               adapted for protective and/or anti-
                                               glare eyewear and their parts and
                                               accessories in class 9.
                                               For: Goggles, sunglasses, and
                                               protective pads for elbows, feet and
                                               knees in class 9.
                                               For: Clothing - namely t-shirts;
   1,356,297
                                               gloves; racing pants; hats;
                                               sweatshirts; sport shirts, jackets,
                                               jeans, jerseys and ski pants, jackets,
                                               hats, gloves and socks in class 25.

                                               For: Sunglasses and accessories for
                                               sunglasses, namely, replacement
   1,519,596                                   lenses, ear stems and nose pieces in
                                               class 9.




                                     5
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 6 of 30 PageID #:6741




                                               For: Clothing, namely, t-shirts,
                                               beach-wear, blouses, sports shirts,
                                               jerseys, swimwear, swimtrunks,
                                               shorts, underwear, shirts, pants,
                                               racing pants, ski and snowboard
                                               pants and jackets, jeans, vests,
   3,496,633                                   jackets, wetsuits, sweaters, pullovers,
                                               coats, sweatpants, headwear, namely,
                                               hats, caps, visors and footwear,
                                               namely, wetsuit booties, shoes,
                                               sandals, athletic footwear, all purpose
                                               sports footwear, thongs and boots in
                                               class 25.
                                               For: Protective eyewear, namely
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely
                                               replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories; and
                                               protective clothing, namely, racing
                                               pants in class 9.


   3,331,124                                   For: Clothing, namely, t-shirts,
                                               beach-wear, blouses, sports shirts,
                                               jerseys, swimwear, swimtrunks,
                                               shorts, underwear, shirts, pants, ski
                                               and snowboard pants and jackets,
                                               jeans, vests, jackets, wetsuits,
                                               sweaters, pullovers, coats,
                                               sweatpants, headwear, namely, hats,
                                               caps, visors and footwear, namely
                                               wetsuit booties, shoes, sandals,
                                               athletic footwear, all purpose sports
                                               footwear, thongs and boots in class
                                               25.




                                     6
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 7 of 30 PageID #:6742




                                               For: Protective eyewear, namely
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely
   3,151,994                                   replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Retail store services and on-line
                                               retail store services featuring
                                               eyewear, replacement lenses,
                                               eyewear nosepiece kits, clothing,
   3,771,516                                   headwear, footwear, watches, decals,
                                               electronics devices, posters, athletic
                                               bags, handbags, backpacks and
                                               luggage in class 35.
                                               For: Clothing, namely, T-shirts,
                                               beachwear, blouses, sports shirts,
                                               jerseys, shorts, shirts, pants, racing
                                               pants, ski pants, vests, jackets,
   2,300,245                                   sweaters, pullovers, coats,
                                               sweatpants, sweatshirts, headwear,
                                               namely, hats, caps, and footwear,
                                               namely, shoes, athletic footwear, all
                                               purpose sports footwear in class 25.

                                               For: Printed material, namely decals
   1,927,106                                   and stickers in class 16.

                                               For: Protective and/or anti-glare
                                               eyewear, namely sunglasses, goggles,
                                               spectacles and their parts and
                                               accessories, namely replacement
                                               lenses, earstems, frames, nose pieces
                                               and foam strips; cases specially
   1,984,501                                   adapted for protective and/or anti-
                                               glare eyewear and their parts and
                                               accessories in class 9.

                                               For: Clothing and headwear, namely
                                               T-shirts, sweatshirts, jackets, hats,
                                               and caps in class 25.


                                     7
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 8 of 30 PageID #:6743




   5,109,790                                   For: Gloves in class 25.

                                               For: Eyewear, namely, sunglasses,
                                               sports goggles, spectacles and their
                                               parts and accessories, namely,
                                               replacement lenses, ear stems,
   4,407,750              CROSSLINK            frames, nose pieces and foam strips;
                                               cases specially adapted for eyewear
                                               and their parts and accessories in
                                               class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,733,882                IRIDIUM            replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   4,827,569             JAWBREAKER            lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for eyewear and their parts
                                               and accessories in class 9.
                                               For: Eyewear, namely, sunglasses,
                                               sports goggles, spectacles and their
                                               parts and accessories, namely,
                                               replacement lenses, ear stems,
   4,407,749              RADARLOCK            frames, nose pieces and foam strips;
                                               cases specially adapted for eyewear
                                               and their parts and accessories in
                                               class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,489,952                OIL RIG            replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                      8
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 9 of 30 PageID #:6744




                                               For: Eyewear, namely sunglasses and
                                               accessories for sunglasses, namely,
   4,194,197              FROGSKINS            replacement lenses, ear stems and
                                               nose pieces in class 9.

                                               For: Eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   4,847,461                 FLAK              lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for eyewear and their parts
                                               and accessories in class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,379,110                RADAR              replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   5,026,399                 LATCH             lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for eyewear and their parts
                                               and accessories in class 9.
                                               For: Protective and anti-glare
                                               eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   4,822,664             SI TOMBSTONE          lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for protective and anti-glare
                                               eyewear in class 9.




                                     9
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 10 of 30 PageID #:6745




                                               For: Protective eyewear, namely
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely
   3,245,494                GASCAN             replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Eyewear, namely, sunglasses in
   4,956,691              TRIGGERMAN           class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,680,975             FIVES SQUARED         replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Protective eyewear, namely
                                               spectacles, prescription eyewear,
                                               namely, spectacles and sunglasses,
                                               anti-glare glasses and sunglasses and
   2,900,432                 VALVE             parts thereof, namely replacement
                                               lenses, frames, earstems, and nose
                                               pieces; cases specially adapted for
                                               spectacles and sunglasses in class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,941,018                  PATH             replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.




                                     10
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 11 of 30 PageID #:6746




                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   5,026,407           JUPITER SQUARED         replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   4,136,113                BATWOLF            replacement lenses, frames, ear
                                               stems, and nose pieces; cases
                                               specially adapted for spectacles and
                                               sunglasses and their parts and
                                               accessories in class 9.
                                               For: Protective eyewear; namely,
                                               goggles, anti-glare glasses;
                                               sunglasses and their parts; namely,
   1,701,476                M FRAME            lenses, replacement lenses, frames,
                                               earstems and nose pieces; cases
                                               specially adapted for sunglasses and
                                               their parts in class 9.
                                               For: Protective and/or anti-glare
                                               eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories including
   2,054,810           STRAIGHT JACKET         replacement lenses, earstems, frames,
                                               nose pieces and foam strips; cases
                                               specially adapted for protective
                                               and/or anti-glare eyewear and their
                                               parts and accessories in class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
                          FLAK JACKET          replacement lenses, frames, earstems,
   3,379,109
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.


                                     11
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 12 of 30 PageID #:6747




                                               For: Eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   4,756,605                BADMAN             lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for eyewear and their parts
                                               and accessories in class 9.
                                               For: Eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   4,618,566                 TINCAN            lenses, ear stems, frames, nose pieces
                                               and foam strips; cases specifically
                                               adapted for eyewear and their parts
                                               and accessories in class 9.
                                               For: Protective and/or antiglare
                                               eyewear, namely, sunglasses,
                                               goggles, spectacles and their parts
                                               and accessories, namely, replacement
   2,106,614             SQUARE WIRE           lenses, earstems, frames, nose pieces,
                                               and foam strips; cases specially
                                               adapted for protective and/or
                                               antiglare eyewear and their parts and
                                               accessories in class 9.
                                               For: Protective and/or anti-glare
                                               eyewear, namely sunglasses, goggles,
                                               spectacles and their parts and
                                               accessories, namely replacement
   1,952,697                 JACKET            lenses, earstems, frames, nose pieces
                                               and foam strips; cases specially
                                               adapted for protective and/or anti-
                                               glare eyewear in class 9.
                                               For: Protective eyewear, namely,
                                               spectacles, prescription eyewear, anti
                                               glare glasses and sunglasses and their
                                               parts and accessories, namely,
   3,468,824                 HIJINX            replacement lenses, frames, earstems,
                                               and nose pieces; cases specially
                                               adapted for spectacles and sunglasses
                                               and their parts and accessories in
                                               class 9.




                                      12
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 13 of 30 PageID #:6748




                                               For: Protective eyewear, namely,
   2,087,464                O FRAME            goggles and replacement parts for
                                               goggles in class 9.



                                               For: Protective eyewear, namely,
   2,087,466                E FRAME            goggles and replacement parts for
                                               goggles in class 9.



                                               For: Sporting goods, namely goggles
                                               and replacement parts for goggles for
   3,126,622               CROWBAR             skiing, snowboarding and motocross
                                               in class 9.

                                               For: Protective eyewear; namely,
                                               spectacles, goggles, antiglare glasses
                                               and sunglasses, and their parts and
                                               accessories; namely, replacement
   1,778,325                 HYBRID            lenses, frames, earstems and nose
                                               pieces; cases specially adapted to
                                               hold spectacles and sunglasses and
                                               their parts and accessories in class 9.


                                               For: Protective and/or anti-glare
   2,250,767                 ROMEO             eyewear, namely, sunglasses, and
                                               spectacles in class 9.


                                               For: Eyewear, namely, sunglasses,
                                               goggles for sports, spectacles and
                                               their parts and accessories, namely,
                                               replacement lenses, ear stems,
   5,636,292               HOLBROOK            frames, nose pieces and foam strips;
                                               cases specifically adapted for
                                               eyewear and their parts and
                                               accessories in class 9.




                                      13
Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 14 of 30 PageID #:6749




                                               For: Protective eyewear, namely,
                                               spectacles, anti-glare glasses and
   2,393,107                                   sunglasses and parts thereof, namely
                                               frames and earstems in class 9.


                                               For: Protective eyewear, namely,
                                               spectacles, anti-glare glasses, and
   2,403,609                                   sunglasses and parts thereof, namely,
                                               frames and earstems in class 9.

                                               For: protective and/or anti-glare
                                               eyewear, namely, sunglasses,
                                               spectacles, and their parts and
                                               accessories, namely, replacement
   2,388,070                 JULIET            lenses, earstems, frames, nose pieces
                                               and foam strips; cases specially
                                               adapted for protective and/or anti-
                                               glare eyewear and their parts and
                                               accessories in class 9.
                                               For: protective and/or anti-glare
                                               eyewear, namely sunglasses,
                                               spectacles, goggles and their parts
                                               and accessories, namely replacement
   2,155,819                X-METAL            lenses, earstems, frames, nose pieces
                                               and foam strips; glasses specially
                                               adapted for protective and/or anti-
                                               glare eyewear, and their parts and
                                               accessories in class 9.
                                               For: Protective and/or anti-glare
                                               eyewear, namely, sunglasses,
                                               spectacles and their parts and
                                               accessories, namely, replacement
                                               lenses, earstems, frames, nose pieces
   4,813,708                                   and foam strips; cases specially
                                               adapted for protective and/or anti-
                                               glare eyewear, their parts and their
                                               accessories, namely, replacement
                                               lenses, earstems, frames, nose pieces
                                               and foam strips in class 9.




                                      14
     Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 15 of 30 PageID #:6750




         THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of

origin (15 U.S.C. § 1125(a)).

         IT IS HEREBY ORDERED that Plaintiffs’ Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

         IT IS FURTHER ORDERED that:

1.       Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

         confederates, and all persons acting for, with, by, through, under or in active concert with

         them be permanently enjoined and restrained from:

         a. using Plaintiffs’ Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof in any manner in connection with the distribution, marketing,

            advertising, offering for sale, or sale of any product that is not a genuine Plaintiffs’

            product or not authorized by Plaintiffs to be sold in connection with Plaintiffs’

            Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Plaintiffs’ product or any other product produced by Plaintiffs, that is not Plaintiffs’

            or not produced under the authorization, control or supervision of Plaintiffs and

            approved by Plaintiffs for sale under Plaintiffs’ Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control or supervision of

            Plaintiffs, or are sponsored by, approved by, or otherwise connected with Plaintiffs;

         d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’ goodwill; and

                                                 15
     Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 16 of 30 PageID #:6751




         e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

             moving, storing, distributing, returning, or otherwise disposing of, in any manner,

             products or inventory not manufactured by or for Plaintiffs, nor authorized by

             Plaintiffs to be sold or offered for sale, and which bear any of Plaintiffs’ trademarks,

             including the Plaintiffs’ Trademarks, or any reproductions, counterfeit copies or

             colorable imitations thereof.

2.       The domain name registries for the Domain Names, including, but not limited to,

         VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

         Interest Registry, within five (5) business days of receipt of this Order, shall, at Plaintiffs’

         choosing:

         a. transfer the Domain Names to Plaintiffs’ control, including unlocking and changing

             the registrar of record for the Domain Names to a registrar of Plaintiffs’ selection; or

         b. disable the Domain Names and make them inactive and untransferable.

3.       The domain name registrars, including, but not limited to, GoDaddy Operating Company,

         LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”),

         and Namecheap Inc. (“Namecheap”), within five (5) business days of receipt of this

         Order, shall take any steps necessary to transfer the Domain Names to a registrar account

         of Plaintiffs’ selection.

4.       Upon Plaintiffs’ request, any third party with actual notice of this Order who is providing

         services for any of the Defaulting Defendants, or in connection with any of Defaulting

         Defendants’ Online Marketplaces and Domain Names, including, without limitation, any

         online marketplace platforms such as eBay Inc. (“eBay”), AliExpress, Alibaba Group

         Holding Ltd. (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a

                                                   16
     Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 17 of 30 PageID #:6752




         Wish.com (“Wish.com”), (collectively, the “Third Party Providers”) shall within five (5)

         business days of receipt of this Order, disable and cease displaying any advertisements

         used by or associated with Defaulting Defendants in connection with the sale of

         counterfeit and infringing goods using the Plaintiffs’ Trademarks.

5.       Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiffs are awarded statutory damages from each

         of the Defaulting Defendants in the amount of two hundred thousand dollars ($200,000)

         for willful use of counterfeit Plaintiffs’ Trademarks on products sold through at least the

         Defaulting Defendants’ Online Marketplaces and Domain Names. The two hundred

         thousand dollar ($200,000) award shall apply to each distinct Defaulting Defendant only

         once, even if they are listed under multiple different aliases in the Complaint and

         Schedule A.

6.       Plaintiffs may serve this Order on Third Party Providers, including PayPal, Inc.

         (“PayPal”), Alipay, Alibaba, Ant Financial Services Group (“Ant Financial”), Wish.com,

         and Amazon Pay, by e-mail delivery to the e-mail addresses Plaintiffs used to serve the

         Temporary Restraining Order on the Third Party Providers.

7.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

         Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within five (5)

         business days of receipt of this Order, permanently restrain and enjoin any financial

         accounts connected to Defaulting Defendants’ Seller Aliases, Online Marketplaces, or

         Domain Names from transferring or disposing of any funds, up to the above identified

         statutory damages award, or other of Defaulting Defendants’ assets.

8.       All monies, up to the above identified statutory damages award, currently restrained in

         Defaulting Defendants’ financial accounts, including monies held by Third Party

                                                 17
     Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 18 of 30 PageID #:6753




         Providers such as PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay,

         are hereby released to Plaintiffs as partial payment of the above-identified damages, and

         Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and

         Amazon Pay, are ordered to release to Plaintiffs the amounts from Defaulting

         Defendants’ financial accounts within ten (10) business days of receipt of this Order.

9.       Until Plaintiffs have recovered full payment of monies owed to them by any Defaulting

         Defendant, Plaintiffs shall have the ongoing authority to serve this Order on Third Party

         Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon

         Pay, in the event that any new financial accounts controlled or operated by Defaulting

         Defendants are identified. Upon receipt of this Order, Third Party Providers, including

         PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within five (5)

         business days:

         a. locate all accounts and funds connected to Defaulting Defendants’ Seller Aliases,

            Online Marketplaces, and Domain Names, including, but not limited to, any financial

            accounts connected to the information listed in Schedule A hereto, the e-mail

            addresses identified in Exhibits 5 and 6 to the Declaration of Jason Groppe, and any

            e-mail addresses provided for Defaulting Defendants by third parties;

         b. restrain and enjoin such accounts or funds from transferring or disposing of any

            money or other of Defaulting Defendants’ assets; and

         c. release all monies, up to the above identified statutory damages award, restrained in

            Defaulting Defendants’ financial accounts to Plaintiffs as partial payment of the

            above-identified damages within ten (10) business days of receipt of this Order.




                                                 18
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 19 of 30 PageID #:6754




10.    In the event that Plaintiffs identify any additional online marketplace accounts, domain

       names or financial accounts owned by Defaulting Defendants, Plaintiffs may send notice

       of any supplemental proceeding to Defaulting Defendants by e-mail at the e-mail

       addresses identified in Exhibits 5 and 6 to the Declaration of Jason Groppe and any e-

       mail addresses provided for Defaulting Defendants by third parties.

11.    Plaintiffs were directed to submit a bond to the Court once in-person civil case hearings

       resumed. [23]. Since in-person civil case hearings have not resumed, no bond was

       submitted. Therefore, there is no bond to release.

This is a Final Judgment.

DATED: September 15, 2020

                                            Thomas M. Durkin
                                            United States District Judge




                                               19
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 20 of 30 PageID #:6755




      Luxottica Group S.p.A. and Oakley, Inc. v. rayaek.com, et al. - Case No. 20-cv-4162


                                      Schedule A
No.   Seller Aliases                               No.   Seller Aliases
  1   rayaek.com                                     2   rayaq.com
  3   raybanoutlet2020.store                         4   raybansale.top
  5   raybshop.vip                                   6   raybso.com
  7   raydf.com                                      8   rayfj.com
  9   raygh.com                                     10   raygv.com
 11   raygx.com                                     12   rayhw.com
 13   rayjd.com                                     14   rayjh.com
 15   raykh.com                                     16   raykz.com
 17   raylw.com                                     18   raymw.com
 19   raynq.com                                     20   rayoq.com
 21   rayqf.com                                     22   rayqn.com
 23   rayqy.com                                     24   raysfe.com
 25   rayxp.com                                     26   rayyr.com
 27   rayzq.com                                     28   rb2020-ch.net
 29   rbaa-nl.net                                   30   rbadb.com
 31   rbadz.com                                     32   rbafh.com
 33   rba-nl.com                                    34   rbapx.com
 35   rbarz.com                                     36   rbas-be.net
 37   rbas-de.net                                   38   rbauq.com
 39   rbawr.com                                     40   rbaxu.net
 41   rbaya.com                                     42   rbayk.com
 43   rbbat.net                                     44   rbbeg.com
 45   rbbez.com                                     46   rbbfo.com
 47   rbb-fr.net                                    48   rbbgp.com
 49   rbbih.com                                     50   rbboc.com
 51   rbbuo.com                                     52   rbbva.com
 53   rbbvn.com                                     54   rbbwb.com
 55   rbca-nl.net                                   56   rbcc-de.net
 57   rbc-ch.net                                    58   rbcc-nl.net
 59   rbcc-us.net                                   60   rbce-de.net
 61   rbce-nl.net                                   62   rbcfp.com
 63   rbc-fr.net                                    64   rbchiletiendas.com
 65   rbchv.com                                     66   rbcig.com
 67   rbck-de.net                                   68   rbcn-us.com
                                              20
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 21 of 30 PageID #:6756




No.   Seller Aliases                        No.   Seller Aliases
 69   rbcqk.com                              70   rbdbr.com
 71   rbddaqb.com                            72   rbdd-de.net
 73   rbddwaqb.com                           74   rbde-de.net
 75   rbdk-de.net                            76   rbdoc.com
 77   rbdpj.com                              78   rbdrw.com
 79   rbdvg.com                              80   rbeap.com
 81   rbeat.net                              82   rbe-be.net
 83   rbe-cz.com                             84   rbee-nl.net
 85   rbe-fr.net                             86   rbemf.com
 87   rbepb.com                              88   rbe-pl.net
 89   rbesc.com                              90   rbeug.net
 91   rbeuk.net                              92   rbexr.com
 93   rbfag.com                              94   rbfcb.com
 95   rbfdk.com                              96   rbf-fr.com
 97   rbffu.net                              98   rbfhf.com
 99   rbfhn.com                             100   rbfhn.net
101   rbfhu.com                             102   rbfjv.com
103   rbfkf.com                             104   rbfnh.com
105   rbfnh.net                             106   rbfst.com
107   rbftf.com                             108   rbfxr.com
109   rbgcw.com                             110   rbgec.com
111   rbge-nl.net                           112   rbggb.com
113   rbgji.com                             114   rbgkd.com
115   rbgll.com                             116   rbglt.com
117   rbgqa.com                             118   rbgqg.com
119   rbgyg.com                             120   rbgys.com
121   rbhbr.com                             122   rbh-nl.net
123   rbh-pl.net                            124   rbhpo.com
125   rbhua.net                             126   rbivy.com
127   rbjall.com                            128   rbjdk.com
129   rbjpy.com                             130   rbk-fr.net
131   rbkna.com                             132   rbknh.com
133   rbkog.com                             134   rbko-nl.net
135   rbkpq.com                             136   rbkya.com
137   rblanding.com                         138   rbl-nl.net
139   rbmkd.com                             140   rbmkn.com
141   rbmkz.com                             142   rbmnv.com
143   rbmra.com                             144   rbmrj.com
145   rbmwp.com                             146   rbmya.com
147   rbnau.com                             148   rbnew-de.net
                                       21
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 22 of 30 PageID #:6757




No.   Seller Aliases                        No.   Seller Aliases
149   rbnew-hl.net                          150   rbngf.com
151   rbnkf.com                             152   rbnky.com
153   rbnl-nl.net                           154   rbntk.com
155   rbnxh.com                             156   rbnxr.com
157   rbobe.com                             158   rbodh.com
159   rbo-il.net                            160   rbomu.com
161   rbomx.com                             162   rbonf.com
163   rbora.com                             164   rbo-se.net
165   rbpcn.com                             166   rbp-fr.net
167   rbpgm.com                             168   rbpkg.com
169   rbpnw.com                             170   rbprc.com
171   rbptu.com                             172   rbpty.com
173   rbpwc.net                             174   rbqep.com
175   rbqfh.com                             176   rbqob.com
177   rbqqb.com                             178   rbqro.com
179   rbqwe.store                           180   rbqyh.com
181   rbrcb.com                             182   rbrmw.com
183   rbroh.com                             184   rbrop.com
185   rbrrk.com                             186   rbrtg.com
187   rbrux.com                             188   rbrvp.com
189   rbsale.shop                           190   rbsbl.com
191   rbseat.net                            192   rbse-nl.net
193   rbs-fi.net                            194   rbsgh.com
195   rbshops.top                           196   rbsiw.com
197   rbs-nl.com                            198   rbsnus.com
199   rbso-nl.net                           200   rbsrt.com
201   rbs-se.net                            202   rbst-de.net
203   rbstu.com                             204   rbsunglassescheap.club
205   rbtbe.com                             206   rbtes.net
207   rbtnt.com                             208   rbtrx.com
209   rbtsu.com                             210   rbuac.com
211   rbuak.com                             212   rbu-de.com
213   rbudh.com                             214   rbuey.com
215   rbufn.com                             216   rbuhb.com
217   rbuhf.com                             218   rbukd.com
219   rbula.com                             220   rbumk.com
221   rbunu.net                             222   rbuob.com
223   rbuux.com                             224   rbuyi.net
225   rbv-au.net                            226   rbvdh.com
227   rbvfy.com                             228   rb-vip.us
                                       22
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 23 of 30 PageID #:6758




No.   Seller Aliases                        No.   Seller Aliases
229   rbvkb.com                             230   rbvpo.com
231   rbv-pt.net                            232   rbvut.net
233   rbwfy.com                             234   rbwhb.com
235   rbwnb.com                             236   rbwpk.com
237   rbwpt.com                             238   rbwzp.com
239   rbxap.com                             240   rbxbe.com
241   rbxgp.com                             242   rbxhk.net
243   rbxqb.com                             244   rbxrd.com
245   rbyae.com                             246   rbype.com
247   rbyta.com                             248   rbyur.com
249   rbyvb.com                             250   rbywt.com
251   rbzcv.com                             252   rbzft.com
253   2002mall.com                          254   abcsortzna.xyz
255   barvy.info                            256   cendesc.com
257   cheapsunglassestores.com              258   cliveroberts.info
259   coolsportshop.com                     260   DISMISSED
261   ephereal.com                          262   fstyles.club
263   gafassoloakley.com                    264   glassana.top
265   glassanm.top                          266   glassanv.top
267   glassanz.top                          268   glassaos.top
269   glassaoy.top                          270   glassazt.top
271   glassbba.top                          272   glassbqu.top
273   glassbtg.top                          274   glasscix.top
275   glassestops.com                       276   glasseur.top
277   glassfre.top                          278   glassghc.top
279   glassgug.top                          280   glassmac.top
281   glassmax.top                          282   glasspah.top
283   glasspat.top                          284   glassprb.top
285   glasspsc.top                          286   glasstyle.xyz
287   glasswow.top                          288   glassxrb.top
289   glassygy.top                          290   glassyhy.top
291   glassyya.top                          292   gxge.net
293   hotrby.top                            294   DISMISSED
295   kotakmika.com                         296   kyoutch.com
297   lbyrb.com                             298   lezrb.com
299   lxrbs.com                             300   newrbz.top
301   newryn.top                            302   oagkedeji.xyz
303   oagkelyy.xyz                          304   oagkershen.xyz
305   oagkesin.xyz                          306   oagkeylee.xyz
307   oagkiki.xyz                           308   oak2020.club
                                       23
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 24 of 30 PageID #:6759




No.   Seller Aliases                        No.   Seller Aliases
309   oaka1903.xyz                          310   oakaapa.top
311   oakashops.top                         312   oakastyles.com
313   oakbb.com                             314   oakleymyko.online
315   oakleynci.xyz                         316   oakleystores.top
317   oakleywbbqin.xyz                      318   oakleywdfquix.xyz
319   oakleywl.online                       320   oakleywsdfq.xyz
321   oakleyyd.online                       322   oaklsyouy.online
323   oaklsytles.online                     324   oaklysdale.xyz
325   oakonsale.top                         326   oakonsales.top
327   oaksales.top                          328   oaksaleus.online
329   oakshop.top                           330   oakshopappes.xyz
331   oakshops.top                          332   oakstyles.top
333   oakwleybusyw.xyz                      334   oakwleycaqpo.xyz
335   oakwleyoxcaw.xyz                      336   oakwleyruys.xyz
337   oakwleyxqowrm.xyz                     338   oakycastore.xyz
339   oakyonline.top                        340   oakzstores.top
341   oawkeylsale.online                    342   okaybuy.ren
343   okkcd.com                             344   okke.site
345   okkyy.com                             346   okuliareholbrook.com
347   rtllc.info                            348   russellellis.info
349   DISMISSED                             350   sumcool.club
351   sungalshut.com                        352   sunglashuts.com
353   sunglasseshutoutlet.com               354   sunglasseshutsoutlet.com
355   sunglasseshutsoutlets.com             356   sunglasses-top.com
357   sunglasshutclearance.com              358   sunglasshutsales.com
359   sunglasshutsoutlet.com                360   teknovaka.com
361   urlolibero.info                       362   usoashops.com
363   vzzfk.site                            364   wayfarerorrayban.com
365   yakteam.info                          366   rbxvy.com
367   rbfpb.com                             368   Autumn Vogelx
369   Calvinyy                              370   Carlosaa
371   CharlesUUa                            372   Close to Fur garment Store
373   coco520 store                         374   Davidaall
375   Davidaass                             376   geepanscvane
377   girgir                                378   Jakeaa
379   Jamesaaasa                            380   Jerryaaee
381   Josephuu                              382   Julieaaaas
383   junioraaee                            384   Justinaa
385   Karlaa                                386   Leanderaa
387   Leroyaa                               388   LHS FASHION
                                       24
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 25 of 30 PageID #:6760




No. Seller Aliases                               No. Seller Aliases
389 Lydiayy                                      390 Marilynyya
391 nitehnqfuf                                   392 NufelansMaximum 80% Discount on
                                                     Christmas
393   pataaee                                    394 XJM789
395   XJM888                                     396 XJM555
397   TracyAnneaa                                398 Sherkeyrayy
399   shockoufs                                  400 shifang555
401   Shop5881837 Store                          402 WZBMQPF Outdoor Equipment Store
403   Srate Outdoor Sports Equipment Shop



No. Online Marketplaces                          No. Online Marketplaces
  1 wish.com/merchant/5e685212f2699a3              2 wish.com/merchant/5e986f588aad54
    21ec3cd28                                        26ac56d236
  3 wish.com/merchant/5e9980a8996534               4 wish.com/merchant/5e992ab629e78
    32b96d772c                                       61e74d267ef
  5 aliexpress.com/store/3123033                   6 wish.com/merchant/5de366eb555a1
                                                     99bc89923fb
  7 wish.com/merchant/5e998388d0e829               8 wish.com/merchant/5e99758f826c6c
    8cf4e3cc05                                       81708e73a7
  9 wish.com/merchant/5e96c19ac994cb4             10 ebay.com/usr/girgir
    c5bc4918b
 11 wish.com/merchant/5e9967f5d1b1ae7             12 wish.com/merchant/5e99765ad1b1a
    3f92b25c6                                        e81b52b24a6
 13 wish.com/merchant/5ea256787c1b81              14 wish.com/merchant/5e95a34876b18
    238295e6ae                                       128002d446c
 15 wish.com/merchant/5e9969e3d1b1ae              16 wish.com/merchant/5ea258dcd574b
    766a2b23d6                                       61641bdc364
 17 wish.com/merchant/5e996a79694c71              18 wish.com/merchant/5e997bcfec9621
    24dc468d96                                       0480ee34df
 19 wish.com/merchant/5e9982d5826c6c              20 wish.com/merchant/5e9978bf93764d
    8c698e73cb                                       01b09dfd28
 21 wish.com/merchant/5d5e6f0d283abc4             22 wish.com/merchant/5e987071ea18a
    c8be446ac                                        5bae3ccc527
 23 wish.com/merchant/5e987135920fc8b             24 wish.com/merchant/5e96c272639b2
    ad4f28db0                                        d4c58b7bbf4
 25 amazon.com/s?me=A1K3CYU3R5FAIC                26 wish.com/merchant/5ea25926e34afe
    &marketplaceID=ATVPDKIKX0DER                     0440dfba96
 27 wish.com/merchant/5e999fb4371bc4a             28 wish.com/merchant/5e999527ec9621
    0f00c3f7a                                        94fcecb24f
                                            25
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 26 of 30 PageID #:6761




No. Online Marketplaces                      No. Online Marketplaces
 29 wish.com/merchant/5e998b48f4479b          30 wish.com/merchant/5e997707f4479b
    908fdf3358                                   8161df335a
 31 wish.com/merchant/5e9868aa4ec15b          32 wish.com/merchant/5e96c11e058b71
    b544f4c6bb                                   4c78edc5e6
 33 wish.com/merchant/5dcf99818c06ed0         34 aliexpress.com/store/5881837
    ffcfe75a0
 35 aliexpress.com/store/4876037              36 aliexpress.com/store/1390066



No.   Domain Names                           No.   Domain Names
  1   rayaek.com                               2   rayaq.com
  3   raybanoutlet2020.store                   4   raybansale.top
  5   raybshop.vip                             6   raybso.com
  7   raydf.com                                8   rayfj.com
  9   raygh.com                               10   raygv.com
 11   raygx.com                               12   rayhw.com
 13   rayjd.com                               14   rayjh.com
 15   raykh.com                               16   raykz.com
 17   raylw.com                               18   raymw.com
 19   raynq.com                               20   rayoq.com
 21   rayqf.com                               22   rayqn.com
 23   rayqy.com                               24   raysfe.com
 25   rayxp.com                               26   rayyr.com
 27   rayzq.com                               28   rb2020-ch.net
 29   rbaa-nl.net                             30   rbadb.com
 31   rbadz.com                               32   rbafh.com
 33   rba-nl.com                              34   rbapx.com
 35   rbarz.com                               36   rbas-be.net
 37   rbas-de.net                             38   rbauq.com
 39   rbawr.com                               40   rbaxu.net
 41   rbaya.com                               42   rbayk.com
 43   rbbat.net                               44   rbbeg.com
 45   rbbez.com                               46   rbbfo.com
 47   rbb-fr.net                              48   rbbgp.com
 49   rbbih.com                               50   rbboc.com
 51   rbbuo.com                               52   rbbva.com
 53   rbbvn.com                               54   rbbwb.com
 55   rbca-nl.net                             56   rbcc-de.net
 57   rbc-ch.net                              58   rbcc-nl.net

                                        26
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 27 of 30 PageID #:6762




No.   Domain Names                          No.   Domain Names
 59   rbcc-us.net                            60   rbce-de.net
 61   rbce-nl.net                            62   rbcfp.com
 63   rbc-fr.net                             64   rbchiletiendas.com
 65   rbchv.com                              66   rbcig.com
 67   rbck-de.net                            68   rbcn-us.com
 69   rbcqk.com                              70   rbdbr.com
 71   rbddaqb.com                            72   rbdd-de.net
 73   rbddwaqb.com                           74   rbde-de.net
 75   rbdk-de.net                            76   rbdoc.com
 77   rbdpj.com                              78   rbdrw.com
 79   rbdvg.com                              80   rbeap.com
 81   rbeat.net                              82   rbe-be.net
 83   rbe-cz.com                             84   rbee-nl.net
 85   rbe-fr.net                             86   rbemf.com
 87   rbepb.com                              88   rbe-pl.net
 89   rbesc.com                              90   rbeug.net
 91   rbeuk.net                              92   rbexr.com
 93   rbfag.com                              94   rbfcb.com
 95   rbfdk.com                              96   rbf-fr.com
 97   rbffu.net                              98   rbfhf.com
 99   rbfhn.com                             100   rbfhn.net
101   rbfhu.com                             102   rbfjv.com
103   rbfkf.com                             104   rbfnh.com
105   rbfnh.net                             106   rbfst.com
107   rbftf.com                             108   rbfxr.com
109   rbgcw.com                             110   rbgec.com
111   rbge-nl.net                           112   rbggb.com
113   rbgji.com                             114   rbgkd.com
115   rbgll.com                             116   rbglt.com
117   rbgqa.com                             118   rbgqg.com
119   rbgyg.com                             120   rbgys.com
121   rbhbr.com                             122   rbh-nl.net
123   rbh-pl.net                            124   rbhpo.com
125   rbhua.net                             126   rbivy.com
127   rbjall.com                            128   rbjdk.com
129   rbjpy.com                             130   rbk-fr.net
131   rbkna.com                             132   rbknh.com
133   rbkog.com                             134   rbko-nl.net
135   rbkpq.com                             136   rbkya.com
137   rblanding.com                         138   rbl-nl.net
                                       27
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 28 of 30 PageID #:6763




No.   Domain Names                          No.   Domain Names
139   rbmkd.com                             140   rbmkn.com
141   rbmkz.com                             142   rbmnv.com
143   rbmra.com                             144   rbmrj.com
145   rbmwp.com                             146   rbmya.com
147   rbnau.com                             148   rbnew-de.net
149   rbnew-hl.net                          150   rbngf.com
151   rbnkf.com                             152   rbnky.com
153   rbnl-nl.net                           154   rbntk.com
155   rbnxh.com                             156   rbnxr.com
157   rbobe.com                             158   rbodh.com
159   rbo-il.net                            160   rbomu.com
161   rbomx.com                             162   rbonf.com
163   rbora.com                             164   rbo-se.net
165   rbpcn.com                             166   rbp-fr.net
167   rbpgm.com                             168   rbpkg.com
169   rbpnw.com                             170   rbprc.com
171   rbptu.com                             172   rbpty.com
173   rbpwc.net                             174   rbqep.com
175   rbqfh.com                             176   rbqob.com
177   rbqqb.com                             178   rbqro.com
179   rbqwe.store                           180   rbqyh.com
181   rbrcb.com                             182   rbrmw.com
183   rbroh.com                             184   rbrop.com
185   rbrrk.com                             186   rbrtg.com
187   rbrux.com                             188   rbrvp.com
189   rbsale.shop                           190   rbsbl.com
191   rbseat.net                            192   rbse-nl.net
193   rbs-fi.net                            194   rbsgh.com
195   rbshops.top                           196   rbsiw.com
197   rbs-nl.com                            198   rbsnus.com
199   rbso-nl.net                           200   rbsrt.com
201   rbs-se.net                            202   rbst-de.net
203   rbstu.com                             204   rbsunglassescheap.club
205   rbtbe.com                             206   rbtes.net
207   rbtnt.com                             208   rbtrx.com
209   rbtsu.com                             210   rbuac.com
211   rbuak.com                             212   rbu-de.com
213   rbudh.com                             214   rbuey.com
215   rbufn.com                             216   rbuhb.com
217   rbuhf.com                             218   rbukd.com
                                       28
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 29 of 30 PageID #:6764




No.   Domain Names                          No.   Domain Names
219   rbula.com                             220   rbumk.com
221   rbunu.net                             222   rbuob.com
223   rbuux.com                             224   rbuyi.net
225   rbv-au.net                            226   rbvdh.com
227   rbvfy.com                             228   rb-vip.us
229   rbvkb.com                             230   rbvpo.com
231   rbv-pt.net                            232   rbvut.net
233   rbwfy.com                             234   rbwhb.com
235   rbwnb.com                             236   rbwpk.com
237   rbwpt.com                             238   rbwzp.com
239   rbxap.com                             240   rbxbe.com
241   rbxgp.com                             242   rbxhk.net
243   rbxqb.com                             244   rbxrd.com
245   rbyae.com                             246   rbype.com
247   rbyta.com                             248   rbyur.com
249   rbyvb.com                             250   rbywt.com
251   rbzcv.com                             252   rbzft.com
253   2002mall.com                          254   abcsortzna.xyz
255   barvy.info                            256   cendesc.com
257   cheapsunglassestores.com              258   cliveroberts.info
259   coolsportshop.com                     260   DISMISSED
261   ephereal.com                          262   fstyles.club
263   gafassoloakley.com                    264   glassana.top
265   glassanm.top                          266   glassanv.top
267   glassanz.top                          268   glassaos.top
269   glassaoy.top                          270   glassazt.top
271   glassbba.top                          272   glassbqu.top
273   glassbtg.top                          274   glasscix.top
275   glassestops.com                       276   glasseur.top
277   glassfre.top                          278   glassghc.top
279   glassgug.top                          280   glassmac.top
281   glassmax.top                          282   glasspah.top
283   glasspat.top                          284   glassprb.top
285   glasspsc.top                          286   glasstyle.xyz
287   glasswow.top                          288   glassxrb.top
289   glassygy.top                          290   glassyhy.top
291   glassyya.top                          292   gxge.net
293   hotrby.top                            294   DISMISSED
295   kotakmika.com                         296   kyoutch.com
297   lbyrb.com                             298   lezrb.com
                                       29
  Case: 1:20-cv-04162 Document #: 42 Filed: 09/15/20 Page 30 of 30 PageID #:6765




No.   Domain Names                          No.   Domain Names
299   lxrbs.com                             300   newrbz.top
301   newryn.top                            302   oagkedeji.xyz
303   oagkelyy.xyz                          304   oagkershen.xyz
305   oagkesin.xyz                          306   oagkeylee.xyz
307   oagkiki.xyz                           308   oak2020.club
309   oaka1903.xyz                          310   oakaapa.top
311   oakashops.top                         312   oakastyles.com
313   oakbb.com                             314   oakleymyko.online
315   oakleynci.xyz                         316   oakleystores.top
317   oakleywbbqin.xyz                      318   oakleywdfquix.xyz
319   oakleywl.online                       320   oakleywsdfq.xyz
321   oakleyyd.online                       322   oaklsyouy.online
323   oaklsytles.online                     324   oaklysdale.xyz
325   oakonsale.top                         326   oakonsales.top
327   oaksales.top                          328   oaksaleus.online
329   oakshop.top                           330   oakshopappes.xyz
331   oakshops.top                          332   oakstyles.top
333   oakwleybusyw.xyz                      334   oakwleycaqpo.xyz
335   oakwleyoxcaw.xyz                      336   oakwleyruys.xyz
337   oakwleyxqowrm.xyz                     338   oakycastore.xyz
339   oakyonline.top                        340   oakzstores.top
341   oawkeylsale.online                    342   okaybuy.ren
343   okkcd.com                             344   okke.site
345   okkyy.com                             346   okuliareholbrook.com
347   rtllc.info                            348   russellellis.info
349   DISMISSED                             350   sumcool.club
351   sungalshut.com                        352   sunglashuts.com
353   sunglasseshutoutlet.com               354   sunglasseshutsoutlet.com
355   sunglasseshutsoutlets.com             356   sunglasses-top.com
357   sunglasshutclearance.com              358   sunglasshutsales.com
359   sunglasshutsoutlet.com                360   teknovaka.com
361   urlolibero.info                       362   usoashops.com
363   vzzfk.site                            364   wayfarerorrayban.com
365   yakteam.info                          366   rbxvy.com
367   rbfpb.com




                                       30
